                                          Case 4:21-cv-02094-YGR Document 11 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         FRANCISCO CARRILLO,
                                   7                                                        Case No. 21-cv-02094-YGR (PR)
                                                        Plaintiff,
                                   8                                                        ORDER OF DISMISSAL WITHOUT
                                                 v.                                         PREJUDICE
                                   9
                                         NAPA POLICE DEPARTMENT, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          On March 25, 2021, Plaintiff, who was formerly in custody at the Napa County
Northern District of California
 United States District Court




                                  13   Department of Corrections (“NCDC”), filed the present pro se prisoner complaint under 42 U.S.C.

                                  14   § 1983. Plaintiff also filed a prisoner’s application to proceed in forma pauperis (“IFP”) and a

                                  15   motion for appointment of counsel. Dkts. 2, 5.

                                  16           On that same date, the Clerk of the Court sent two notifications to Plaintiff informing him

                                  17   that: (1) his case had been assigned to a Magistrate Judge; and (2) he had not paid the filing fee

                                  18   and the IFP application he submitted was incomplete (he had not submitted his Certificate of

                                  19   Funds and six-month prisoner trust account statement). Dkts. 3, 4. The Clerk provided Plaintiff

                                  20   with a blank IFP application form, along with a return envelope, instructions, and a notification

                                  21   that the case would be dismissed if Plaintiff failed to pay the fee or file the completed application

                                  22   within twenty-eight days.

                                  23           On April 7, 2021, Plaintiff filed a notice of change of address, indicating that he had been

                                  24   released from custody and was “currently at 11 Lena Dr., American Canyon, CA 94503.” Dkt. 6.

                                  25          On April 22, 2021, mail including the aforementioned Clerk’s notices sent to Plaintiff at

                                  26   NCDC was returned to the Court as undeliverable with the notation: “Not in custody.” Dkt. 7.

                                  27   Thereafter, the Clerk resent the notification to Plaintiff (at his new address) informing him that he

                                  28   had not paid the filing fee and the IFP application he submitted was incomplete.
                                          Case 4:21-cv-02094-YGR Document 11 Filed 07/30/21 Page 2 of 2




                                   1          On April 27, 2021, the Clerk sent Plaintiff (at his new address) a “Notice of Impending

                                   2   Reassignment to a United States District Court Judge.” Dkt. 8. On April 28, 2021, this case was

                                   3   reassigned to the undersigned judge. Dkt. 9.

                                   4          On June 11, 2021, the Clerk sent a second notice to Plaintiff, informing him that he needed

                                   5   to complete a non-prisoner IFP application form. Dkt. 10. The Clerk further informed him that

                                   6   his action could not go forward until he completed and returned the non-prisoner IFP application

                                   7   form within twenty-eight days, and that his failure to do so would result in dismissal of this action.

                                   8          More than twenty-eight days have passed, and Plaintiff has not filed his non-prisoner IFP

                                   9   form. Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Plaintiff’s pending IFP

                                  10   application is DENIED as incomplete. Dkt. 2. The Clerk shall close the file and terminate all

                                  11   pending motions as moot, including his motion for appointment of counsel. Dkt. 5.

                                  12          This Order terminates Docket Nos. 2 and 5.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: July 30, 2021

                                  15                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
